Title: To Thomas Jefferson from Richard Quince Hoskins, 19 February 1806
From: Hoskins, Richard Quince
To: Jefferson, Thomas


                        
                            
                                19 February 1806
                     
                        
                        To His Excellency Thomas Jefferson Esqr. President of the United States
                  Humbly shews
                        Richard Quince Hoskins of Boston in the district of Massachusetts late chief Clerk in the Boston department
                            of the General post Office, that he stands convicted of embezzling a letter containing money as will appear by the records
                            of the Circuit Court transmitted with a former petition to your Excellency by your humble petitioner on this subject: that
                            your Excellency in a note directed to the Attorney for the district aforesaid, the contents of which have been made known
                            to your petitioner; suggested that it was necessary for your petitioner to do justice to Mr Hastings as far as in his
                            power to the end that he might the better deserve the mercy of your Excellency. Your petitioner begs leave most
                            respectfully to suggest, that prima facie, every witness was in the Cause through whose hands the letter passed prior to
                            the finding of the Grand Inquest, was subjected to the same suspicion as your petitioner; and your Excellency will
                            percieve by the Copies of the affidavits herewith communicated; that there are some doubts, whether the Letter ever came
                            into the office, and that by the receipt herewith communicated it will be perceived that that your petitioner has paid to
                            the party injured the full amount of the money which he lost; and it is hoped, that your petitioner does not assume an
                            improper license in Stating that the payment in question, must have been the principle evidence on which the Conviction
                            must have been founded: and further that Mr. Hastings by process of Law now holds all the property of your petitioner to
                            answer any defalcations which may be hereafter proved against your petitioner. Your petitioner is not deprived of the
                            Common right of criminals to say he is not guilty; and cannot consent to confess himself Guilty of a crime which he never
                            committed and thereby lay the foundation of other criminal prosecutions; and deprive his family of the small pittance
                            which will remain for them in case Mr. Hastings should not prevail against him in his suits, which your petitioner is
                            confident he will not.—Under these circumstances your petitioner presumes it will be believed that he has done every thing
                            which is proper for him to do to save Mr Hastings harmless. That money was frequently lost in the Boston Office both
                            before and since the conviction of your petitioner, and confessions which would go to charge your petitioner; with all
                            the losses of the Office cannot, with great submission, be insisted on with propriety; nor consented to upon any principle
                            whatever.—Your petitioner has now made all the Statements to your Excellency which can induce him to hope for mercy; that
                            divine attribute; which the Constitution has wisely deposited in the hands of the Executive. and in duty bound will ever
                            Pray.
                        
                            Richard Quince Hoskins
                     
                        
                    